Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1470
                        Lower Tribunal No. 20-4141
                           ________________


                         Carlos Montiel, et al.,
                                 Appellants,

                                     vs.

                      Francisco Aracena, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Dorothy G. Negrin, P.A., and Dorothy G. Negrin, for appellants.

      Law Offices of Jonathan A. Heller, P.A., and Jonathan A. Heller, for
appellee Above Ground Level Aerospace Corp.


Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.